USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOCH#:

DATE FILED: 0/3) /20/
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

TRAVELERS PROPERTY CASUALTY
COMPANY OF AMERICA, INC., et al,
Plaintiffs, 19-CV-5716 (ALC)

-against- ORDER

MSC MEDITERRANEAN SHIPPING
COMPANY S.A., et al.,

Defendants.
x

 

ANDREW L. CARTER, JR., United States District Judge:
This matter has been referred to the Magistrate Judge for General Pretrial purposes, and
accordingly, the initial conference currently scheduled for April 11, 2020 at 11:00 a.m. is hereby

ADJOURNED.

é

SO ORDERED.

Dated: February 21, 2020 (Pod Cu
New York, New York y q

HON. ANDREW L. CARTER, JR.
United States District Judge

 

 
